NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                         February 26, 2015

      Hon. Hector P. Gonzalez                      Hon. Kenneth M. Culbreth Jr.
      Attorney at Law                              Attorney at Law
      202 E. St. Joseph Avenue                     500 North Shoreline, Suite 900
      San Diego, TX 78384                          Corpus Christi, TX 78401-0341
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Audrey Mullert Vicknair
      Attorney at Law
      Frost Bank Plaza
      802 N. Carancahua, Suite 1350
      Corpus Christi, TX 78401-0022
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00032-CV
      Tr.Ct.No. 10372
      Style:    Gumaro Rosales & Velma Rosales and All Occupants v. Green Tree
                Servicing LLC.


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Gracie Alaniz-Gonzales, San Patricio County Clerk (DELIVERED VIA E-
           MAIL)